Citation Nr: 1220569	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  05-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a permanent and total rating for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from March 1995 to March 1999.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2006, the appellant, sitting at the RO, testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.  In a February 2007 decision, the Board denied the appellant's claim for non-service-connected pension benefits.

The appellant appealed the Board's February 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated in July 2009, the Court remanded the appellant's case to the Board, consistent with the recommendations of a Joint Motion for Remand submitted by the appellant and the VA General Counsel.

In March 2010, the Board remanded the appellant's case to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The appellant's non-service-connected disabilities currently include the following: (1) osteoarthritis of the thoracic spine/thoracolumbar strain (residuals of compression fractures of the thoracic spine), currently ratable at 20 percent; (2) history of attention deficit disorder/depression/mood disorder, currently ratable at 30 percent; (3) traumatic brain injury (TBI), currently ratable at 70 percent; (4) right knee pain, currently ratable as noncompensable; (5) labile blood pressure/hypertension, currently ratable as noncompensable; (6) seasonal asthma, allergy-related, currently ratable at 10 percent; and (7) a fatty liver, currently ratable as noncompensable.

2.  The appellant was born in 1972 and, resolving all doubt in his favor, his non-service-connected disabilities include one disability ratable at 40 percent or more and additional disabilities for a combined rating that approximates at least 70 percent. 

3.  The objective and credible medical and other evidence of record preponderates against a finding that the appellant is permanently and totally disabled due to his non-service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claim for non-service-connected pension benefits, and of his and VA's, respective duties for obtaining evidence by way of letters dated in May and November 2004.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  As the Board has determined that the preponderance of the objective and credible evidence of record is against the claim for non-service-connected pension benefits, any questions regarding the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record establishes that the appellant had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the appellant since the beginning of this claim, along with his testimony at the April 2006 hearing before the undersigned Veterans Law Judge, establishes that he received notice of each element required to substantiate the claim for non-service-connected pension benefits.  The Board concludes that the appeal may be adjudicated without a remand for further notification.

Additionally, a review of the record indicates that the appellant's service treatment records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  While the appellant has variously indicated that he applied for or is receiving Social Security Administration (SSA) disability benefits, in February 2011, his attorney advised VA personnel that the appellant was not currently receiving SSA disability benefits and there was no need to try to obtain those records.

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with this claim, the appellant underwent VA mental disorders and general medical examinations in March and July 2011, respectively, and a neuropsychological evaluation was performed in September 2011, and the examination reports are contained in the claims folder.  A review of those examination reports reveals that thorough examinations of the appellant were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, during his hearing before the undersigned, the appellant described the effect of his non-service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

As noted above, in March 2010, the Board remanded the appellant's case to the RO for further development, which included clarifying if the appellant filed for SSA disability benefits and obtaining records considered in his claim, obtaining any recent VA treatment records, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran's attorney advised VA that the appellant did not currently receive SSA disability benefits, and the appellant was scheduled for VA examination mental disorders examination in March 2011, general medical examination in July 2011, and neuropsychological evaluation in September 2011.  His recent VA treatment records, dated through March 2012, were also obtained.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

The appellant asserts that he is permanently and totally disabled due injuries incurred in a January 2004 accident in which he fell from a tree branch.  In oral and written statements in support of his claim, the appellant he asserts that he was unable to work since his January 2004 accident (see Board hearing transcript at page 4).  He said that he was laid off as a foreman for a custom pool company prior to the accident but was now unable to do any heavy lifting due to his vertebral injuries (Id. at 4-5).  He said he used marijuana approximately once every two weeks and took an adult form of Ritalin that tested positive for amphetamines (Id. at 7).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A disability pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently or totally disabled due to non-service-connected disabilities not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521(a). 

In a March 2005 administrative decision, the RO concluded that the appellant's injuries were due to his use of alcohol and must be considered as due to willful misconduct.  Although, in a November 2004 written statement, the appellant asserted that he fell because of a weak tree branch, not because of alcohol intoxication.  Results of blood alcohol tests performed within an hour of the appellant's arrival at a hospital emergency room indicated levels reflective of alcohol intoxication.  

However, the Board would concede that it is not entirely clear as to how, or if, the appellant's alcohol consumption was the cause of his fall from a tree branch or how, or if, his climbing the tree constituted "conscious wrongdoing or wanton and reckless disregard of its probable consequences".  See 38 C.F.R. § 3.1(n) (2011); see also 38 U.S.C.A. § 7104(d) (West 2002); July 10, 2009 Joint Motion to Remand, at page 3.  Thus, the Board will proceed to consider the merits of the appellant's claim.

A veteran of any war means a veteran who served in the active military, naval or air service during a period of war as defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(i), the Persian Gulf War is defined as the period beginning on August 2, 1990, and extending through the date to be prescribed by Presidential proclamation or law. 

'Permanent and total disability' will be held to exist when an individual is unemployable as a result of disabilities that are reasonably certain to last throughout the remainder of that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension cases must be adjudicated applying both 'objective' and 'subjective' standards.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992). 

A veteran may establish that he or she has a lifetime impairment which is sufficient to render it impossible for the 'average person' to follow a substantially gainful occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A veteran who suffers the permanent loss of use of both hands or both feet, or of one hand and one foot, or of the sight of both eyes, or becomes permanently helpless or permanently bedridden, will be considered permanently and totally disabled for pension purposes.  38 C.F.R. § 4.15. 

VA will consider a veteran to be permanently and totally disabled if he is a patient in a nursing home for long-term care due to disability, or determined to be disabled for Social Security Administration purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  Otherwise, a finding of permanent and total disability based solely on objective criteria requires rating each disability under the appropriate diagnostic code of the VA's Schedule for Rating Disabilities, to determine whether the veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b). 

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he or she has a lifetime impairment precluding him or her from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17. 

Finally, even if a veteran's disability ratings fail to meet the aforementioned percentage standards, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis, if the veteran is unemployable by reason of his or her disabilities, age, occupational background, and other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b). 

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011). 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income.

Here, the appellant's DD-Form 214 reflects that he served on active duty from March 1995 to March 1999.  This period includes service following the commencement of the Persian Gulf War in August 1990.  Accordingly, the appellant "served for at least 90 days in a period of war," satisfying the service requirement for basic pension eligibility under 38 C.F.R. § 3.3. 

With respect to the permanent and total disability requirement, the appellant does not contend, and the evidence does not reflect, that he has permanent loss of use of both hands or both feet, or of one hand and one foot, or of the sight of both eyes.  In addition, the evidence does not reflect, and the appellant does not contend, that he is permanently helpless or bedridden or that he is a patient in a nursing home for long-term care.  The Board also notes that the appellant was specifically requested to clarify his receipt of SSA disability benefits to support his non-service connected pension claim in the Board's March 2010 Remand.  However, in response, in February 2011, the appellant's attorney told VA personnel that the appellant was not currently receiving SSA disability benefits and there was no need to try to obtain any SSA records.  Based on the foregoing, there is no indication that the appellant is in receipt of SSA disability benefits. 

The remaining permanent and total disability criteria require the Board to assess the severity of each of the appellant's disabilities.  The evidence of record reflects his current disabilities as follows: (1) osteoarthritis of the thoracic spine/thoracolumbar strain (residuals of compression fractures of the spine); (2) right knee pain; (3) history of attention deficit disorder/depression/mood disorder; (4) TBI; (5) labile blood pressure/hypertension; (6) seasonal asthma, allergy-related; and (7) a fatty liver.

The musculoskeletal disabilities are addressed first.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The appellant's osteoarthritis of the thoracic spine/thoracolumbar strain (residuals of compression fractures of the spine) is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Diagnostic Code 5237 evaluates lumbosacral or cervical strain pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Ratings are assigned as follows: 

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

3) 40 percent --Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

4) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

5) 100 percent -- Unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Under Diagnostic Code 5243 (2011), that evaluates intervertebral disc syndrome (IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation is warranted.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

VA medical records, dated from May 2003 to May 2005, indicate that the appellant was prescribed methylphenidate (Ritalin) for treatment of probable attention-deficit/hyperactivity disorder (ADHD) and note findings of cannabis and alcohol abuse.

The VA treatment records further show that, in January 2004, the appellant fell from a tree.  A January 2004 private emergency department record includes diagnoses of (1) left pneumothorax; (2) cerebral contusion; (3) multiple rib fractures including the left 4th, 5th, and 9th, and right 6th, 7, and 8th ribs; (4) pneumonmediastum; (5) T8 and T9 left transverse process; (6), T 8 superior end plate fracture; (7) T 7 left laminar fracture; (8) alcohol intoxication; (9) amphetamine use; and (10) marijuana use.  

A January 15, 2004 VA psychiatric progress note indicates that the appellant was transferred to a VA facility for rehabilitation after being discharged from inpatient treatment for his accident residuals.  He said he had 3 or 4 beers, prior to his accident, and was not drunk at the time of the 25 foot fall from the tree.  However, the examiner noted that the Veteran had a problem with alcohol abuse, especially given the circumstances of his fall.

A February 2004 VA discharge summary shows that the appellant underwent physical, occupational, and recreational therapy and reflects discharge diagnoses of left 4th, 5th, and 9th rib fractures; right 6th, 7th, and 8th rib fractures; T8 and T9 left transverse process fractures; T8 superior end plate fracture; T7 left laminar fracture; left proximal acromion fracture; right frontal cortical contusion; resolved left pneumothorax; depression; and history of alcohol abuse.  

VA treatment records dated in April 2004 show another inpatient admission for alcohol abuse, depressive disorder, anxiety disorder, and ADHD, after the appellant had an altercation with his roommate and a suicidal attempt.

An April 2004 VA outpatient record describes the appellant's complaint of a painful right knee.  His x-rays were reviewed and found not to show evidence of fracture, tumor, or dislocation.

An August 2004 VA outpatient record indicates that the appellant complained of right knee pain and said he was diagnosed with a "torn meniscus".  Results of an x-ray of his knee were unremarkable.

In an August 2004 VA general medical examination report, the examiner listed an impression of status post fall injury with (1) multiple rib fractures - now healing but still with significant pain on weight lifting and unable to go back to his job as construction person due to pain; (2) bilateral ankle sprains - now resolved, full range of motion, no assistive devices; (3) left shoulder pain due to scapular fracture - not involving range of motion, with full range of motion, no assistive devices; (4) T8-9 fracture - with residual bulging of the left flank as likely as not from thoracic nerve injury, no sensory deficit noted, no respiratory compromise for now, range of motion seem full, no radiculopathy; (5) right knee injury as likely as not medial meniscus partial tear, positive McMurray, with cane; (6) resolved pneumothorax and pneumomediastinum; and (7) cerebral contusion with essentially non-focal neurologic exam.  The VA examiner further noted the appellant's main limitation in obtaining gainful employment as a construction worker was the lifting restriction from his multiple rib fractures.  However, the examiner also indicated that it remained to be seen how functional the appellant would be after his rib fractures were completely healed. 

Results of an abdominal/pelvic computed tomography (CT) taken in January 2005 indicated that CT findings were unremarkable for an etiology of left lower abdominal pain.  There was on CT review, borderline splenomegaly and atrophy of the left rectus abdominus muscle.  Results of a magnetic resonance image (MRI) of the appellant's right knee taken in March 2005 were normal.  

An April 2005 VA outpatient neurosurgery consultation record includes the appellant's complaint of incapacitating back pain and persistent left-sided pain abdominal pain/numbness.  Results of thoracic and lumbar x-rays taken at that time indicated no lumbar fractures but showed a T8 compression fracture.  In June 2005, cervical and thoracic MRIs showed T8 compression deformity with kyphosis with a small T9 hyper intensity abutting the thecal sac obscuring the anterior cerebrospinal fluid space and mildly abutting the anterior surface of the cord.

Results of an electromyography (EMG) of the T6-T10 paraspinal muscles performed in June 2005 revealed no evidence of nerve root injury in the lower thoracic region.  Results of EMG tests of the left T6-T12 paraspinal muscles performed in September 2005 revealed no electro diagnostic evidence of thoracic radiculopathy and results suggested distal thoracic sensory branch injury.

A June 2009 VA pain management clinic record includes the appellant's complaint of pain from the whole back top to bottom, bilateral thoracolumbar spasm, a need to frequently change position and pain that worsened with flexion.  He also had left-sided abdominal numbness but was not concerned about it.

On VA general medical examination in July 2011, the appellant reported chronic pain from his shoulder blades down his lower back.  The appellant also reported stiffness and less range of motion.  He wore a back brace.  He denied radicuclar pain, (had?) constant numbness in his lower left abdomen, and none in his upper or lower extremities.  The appellant reported that the pain limited his activities.  He said he had a torn meniscus of his right knee that he treated with physical therapy.  The appellant also reported chronic knee pain with increased activity but denied locking, giving out, redness, heat, or swelling and did not use a knee brace.  However, the examiner noted that his gait was normal and he did not use an assistive device.  The examiner also noted that there was no scoliosis or spinal tenderness.  There was paraspinal tenderness and palpable spasms in the area of L1-2.  Motor and sensory examination of the spine was normal.  Reflexes were also normal. 

Range of motion of appellant's thoracolumbar spine revealed flexion from 0 to 40 degrees, with pain at 40 degrees; extension from 0 to 20, with pain at 20 degrees; left and right lateral flexion, and left and right lateral rotation were all from 0 to 30 degrees.  Range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use and there was no estimated additional decrease in range of motion with flare-ups. 

The appellant's right knee revealed no erythema, swelling or abnormal movement.  There was normal alignment and varus/valgus deformity.  There was no point tenderness, crepitus or heat.  Range of motion of the knee was flexion from 0 to 130 degrees and there was full extension.  There was no additional limitation due to pain or lack of endurance after repetitive use.  McMurray's test was negative and ligament instability was not reported.  

The diagnoses included osteoarthritis of the thoracic spine and thoracolumbar strain causing moderate functional impairment due to decreased range of motion and subjective complaints.  Right knee examination was unremarkable with no definitive diagnosis or functional impairment.  

Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2011).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011), if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011), if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order. 

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59, 990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.  

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Based on the foregoing, a 20 percent rating is warranted for the osteoarthritis of the appellant's thoracic spine and thoracolumbar strain, as range of motion is to 40 degrees and there is no clinical evidence of forward flexion to less than 30 degrees or favorable or unfavorable ankylosis of the thoracolumbar spine.  A noncompensable rating is assigned for his right knee.  

The 20 percent rating assigned for the thoracic spine disability is based on limitation of motion of the thoracolumbar spine applied to the general rating formula pursuant to 38 C.F.R. § 4.71a.  Higher ratings are not assignable because the criteria are not met. 

As such, a rating higher than 20 percent is not assignable for the thoracic spine disability.  Moreover, because the record contains no evidence of an intervertebral disc syndrome, consideration of a rating under the alternative rating criteria of Diagnostic Code 5243 based on incapacitating episodes is not an option.  Nor is there evidence of neurologic manifestations of the thoracic spine disability that would warrant a separate compensable evaluation.

A noncompensable evaluation is assigned for the right knee as there is no currently diagnosed disorder, no x-ray evidence of arthritis, and no report of knee instability such as to warrant a compensable evaluation.  The recent VA examination in 2011 revealed only a minimal (10 degree) loss of flexion motion, and subjective complaints of pain.  In fact, although the appellant repeatedly told VA clinicians that he has a torn meniscus and the August 2004 VA examiner diagnosed right knee injury as likely as not medial meniscus partial tear, results of x-rays of the right knee taken in August 2004 were unremarkable, and results of a MRI of appellant's knee taken in March 2005 were normal.  A separate evaluation for pain is not for assignment.  Spurgeon.

The appellant's history of attention deficit disorder/depression/mood disorder is rated under the General Formula for Mental Disorders of 38 C.F.R. § 4.130 (2011).  This formula provides a noncompensable rating for a mental disorder that has been formally diagnosed, but with symptoms that are not severe enough either to interfere with occupational and social functioning or which require continuous medication. 

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  A 70 percent rating is appropriate when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

Records include a January 28, 2004 VA psychiatry consultation report.  The appellant's history of injury in a fall from a tree was noted.  The appellant was a high school graduate and previously worked as a policeman and a bartender.  It was noted that, in November 2003, prior to the accident, he was laid off from his job.  He was concerned about his financial status.  It was also noted that, while he no longer was able to do manual labor, "he said that he could see himself doing a 'desk job' but will need retraining".  The examiner said that it did not appear at this time that he will not be able to work again.  The appellant was alert, oriented, mildly irritated with no delusions or hallucinations and fair insight and judgment.  Diagnoses included depression and anxiety, NOS, and a need to rule out ADHD.  A GAF score of 45 was assigned.

In April 2004, the appellant was hospitalized by VA after he had an altercation with a roommate and reportedly cut his neck with a razor blade in a suicide attempt.

VA medical records, dated through 2012, reflect that the appellant's psychiatric disorder was treated with outpatient counseling and prescribed medication.  

In a November 2007 mental health psychiatric record, it was noted that the appellant was treated for attention deficit disorder (ADD) in high school, in 2004 he was treated for depression after he cut his neck, and there was a suspected history of alcohol abuse and ongoing cannabis use.  Objectively, the appellant appeared with appropriate dress and hygiene.  It was difficult to interview him as he met all questions and suggestions with negativity.  His speech was normal and his thoughts without thought of harming himself or others.  His affect was irritable, his insight and judgment were poor, and his cognition was intact.  The Axis I diagnoses were pain disorder with associated depression and anxious features, with a need to rule out major depressive disorder, an unclear history of alcohol abuse, ongoing cannabis use, and a childhood history of attention deficit disorder.  A GAF score of 50 was assigned.

A December 2009 VA mental health progress note indicates that the appellant was a community college student.  He had not been seen by a counselor in six months as he felt he did not need it.  He worked part-time ten hours per week and denied a depressed mood.  There were no neurovegitative symtoms.  He took his prescribed medication.  The Axis I diagnoses were depressive disorder, not otherwise specified (NOS), anxiety disorder, NOS, in remission, pain disorder with associated depressive and anxious features, and a history of childhood ADD.  A GAF score of 61 was assigned

The more recent clinical records, dated to March 2012, diagnose the appellant with depressive disorder, NOS, and a history of TBI.

The rating of the appellant's psychiatric disability is based in large part upon a March 2011 VA mental disorders examination report.  The examination was provided to the appellant pursuant to March 2010 remand instructions, that directed the examiner to provide objective findings regarding the current level of impairment associated with each disability and express an opinion as to how each disability impacts his ability to pursue substantially gainful employment in view of all pathology.  Significantly, the examiner noted that the appellant's claims file was reviewed in conjunction with the examination.  The appellant said that, in 2004, he fell 25 feet and had brain damage.  He had to be retrained.  He had microfractures in his spine and was unable to lift anything or tie his own shoes.  The appellant said that washing dishes was excruciating.  

The appellant was currently attending community college after successfully attending another community college for eighteen months.  He was majoring in computer science and expected to transfer his credits to a state university after completing the current semester.  He also worked part-time at the Rocky Hill Veterans Home.  He described some symtoms of depression including sleep difficulty and denied loss of appetite.  He denied feeling worthless or inappropriately guilty and denied concentration difficulties or decision-making difficulties or any suicidal or homicidal ideations.  He had some anhedonia.  His depression was stable on prescribed medication.  

The VA examiner reported that the appellant's overall psychiatric condition seemed to have a minimal impact on his day-to-day functioning.  He was attending school full-time, earning "Bs", and worked part-time.  He had multiple friends but was not in an intimate relationship.  He was homeless and his finances were "not good".  Objectively, he appeared adequately groomed and casually dressed.  He was oriented with a guarded affect and angry mood.  His speech was normal.  The appellant denied suicidal or homicidal ideations and was judged to be of no danger to himself or others.  His insight and judgment appeared to be fair.  The Axis I diagnosis was mood disorder due to general medical condition.  A GAF score of 55 was assigned.

During the July 2011 VA general medical examination, the appellant said that he worked part-time, ten hours per week as a pool hall monitor and was currently a full-time student.  He last worked in November 2003 as a foreman for a pool company for one year and was laid off.  Prior to that, he worked as a bartender.

When evaluated by a VA neuropsychologist in September 2011, it was reported that the appellant said he was diagnosed with depression and anxiety in 2002.  He was prescribed medications for his depressive symtoms, but was not currently taking them.  He described his current mood as "okay" and denied any current suicidal or homicidal ideation.  A current GAF score of 60 was assigned.

A March 2012 VA outpatient mental health progress note reflects the appellant's report that he enjoyed school and was doing well.  He often felt frustrated and irritable but recognized that he said abrupt, rude comments.  He felt down at times but not depressed and was not taking psychotropic medication.  Objectively, he had good hygiene and eye contact, with normal speech.  His affect was constricted and he laughed anxiously at baseline.  His judgment and insight were good.  The VA clinician said that the appellant had improved insight into how his irritability and abrupt impulsive speech (likely due to past TBI) affected others and over all, had improved coping skills.  A depressive disorder, NOS, was diagnosed, and a GAF score of 60 was assigned.

Based on the foregoing evidence, the current rating of 30 percent is appropriate for the appellant's psychiatric disability.  The March 2011 examination report essentially indicates that the appellant's psychiatric disability is reflective of no more than mild to moderate symptomatology.  This is based on a showing that his impairment is due occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); and, as stated, his symptoms can be controlled by continuous medication if he is compliant.  The next higher 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  These symptoms are not currently demonstrated. 

With regard to the appellant's hospitalization in April 2004, it appears from the evidence of record that he experienced an isolated episode and told clinicians that "cutting his neck may have been a way for [him] to demonstrate how much pain he was feeling to his roommate" whom he evidently believed he loved.  When asked about his intent in cutting his neck, he said that he "wanted to" but "didn't want to (kill himself)".  The evidence of record dated since that time suggests that the appellant's behavior returned to normal and that any continuing chronic psychiatric disorder is controlled with medication and individual counseling, although he is not always compliant with the prescribed course of therapy. 

As to the appellant's TBI, the protocol for TBI was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior to October 23, 2008). 

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011). 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

The January 2004 private hospital records indicate that the appellant suffered a cerebral contusion in his fall.  He denied any loss of consciousness when seen in the hospital emergency room.

According to an August 2008 VA Polytrauma/TBI care consultation note, the appellant was referred from his mental health care provider for evaluation of any sequela from his TBI event in 2004.  He currently had back pain treated with prescribed medication.  He also had non-specific memory problems.  It was noted that he took Ritalin in the past and stopped after his 2004 brain injury to help with pain behavior.  He was not currently working and wanted to return to school in a 2 year information technology program but had to address his living situation.  The assessment was a history consistent with moderate TBI (post traumatic amnesia less than seven days and an abnormal head CT at a private facility).  Rapid cognitive recovery was evident by acute rehabilitation discharge summary and inpatient notes.  The appellant reported non-specific memory problems as his current concern.  Neuropsychological testing was recommended.

Results of August 2008 neuropsychological tests performed by VA revealed that the appellant had intact verbal abstraction, visuospatial and simple visuomotor abilities.  Overall, his performances in the remaining cognitive domains were largely variable.  He had some disinhibited behavior that may lead to poor interpersonal interactions that can be seen in individuals with frontal lobe damage (e.g., swearing in more formal settings).  His performance on motor tasks (as well as the reported right-frontal site of impact from his fall in 2004) was indicative of injury to the right hemisphere.  He reported a moderate level of depressive symtoms and a mild to moderate level of anxious symtoms.  The deficits were consistent with his history of TBI.  

During his March 2011 VA mental disorders examination, the appellant said that, since his accident, he had trouble with long term memory and math.  He currently was a full time student and had a B average.  He had occasional headaches in the front of his head that occurred twice in the past year and resolved with rest and no medications.  He denied nausea, vomiting or vision changes.  Objectively, he was alert and oriented and cranial nerves were intact.  The examiner noted that depression and report of decreased memory due to TBI caused moderate functional impairment.

The September 2011 VA neuropsychological test consultation report indicates that the appellant said that, since his 2004 accident, he had increased difficulties with memory and issues with learning new information.  He also had issues with attention, concentration, and planning.  He said he was unconscious for three days after his accident and awoke feeling disoriented.  After the injury, he had problems with memory, attention, concentration, and planning that had not remitted.  He had back pain, right knee pain, and a lack of feeling in his left abdomen.  He said depression and anxiety were diagnosed in 2002 and medications were prescribed for his depressive symtoms, but he was not currently taking them.  

The appellant was observed to have adequate grooming and hygiene and appeared alert and oriented.  His speech was fluent and he showed insight into his deficits and performance.  There was no tremor, dyscoordination, ataxia or gait abnormality evidenced.  He complained of continuous back and right knee pain during the evaluation.  He demonstrated adequate effort and attention. 

Upon review of test results, the clinical impression was that the appellant's baseline functioning was estimated to be broadly average across reading ability and educational and occupational histories.  His memory was characterized by difficulties with initial acquisition of verbal items, but otherwise was intact for both verbal and visual memory.  His performance indicated a relative reduction in attentional and processing speed abilities and moderate deficits in executive functioning.  The following areas were intact: visuospatial skills and language and motor skills, although left hand grip was average but much weaker than the right hand.  In comparison with findings in 2008, the appellant's performance remained intact except a possible decline in executive functioning and processing speed.  Improvement in memory abilities and anxious symtoms were noted (he reported moderate levels of depression symtoms and no significant symtoms of anxiety).  The examiner opined that it was unlikely that the appellant's TBI was the cause of further decline and rather that his persistent depressive symtoms may be more of an influence in the noted changes.  The examiner said that the appellant exhibited moderate deficits in executive functioning.

As to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective prior to October 23, 2008, a rating in excess of 10 percent is not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

A 10 percent rating under the diagnostic code for residuals of a TBI requires a "1" to be assigned as the highest level of facet after October 23, 2008 or the finding of multi-infarct dementia prior to that date )(a 20 percent rating requires a "2" to be assigned).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, DC 8045 (prior to and since October 23, 2008).  The clinical evidence was negative for evidence of multi-infarct dementia, and the appellant has not claimed to have suffered from such a condition. As detailed below, the highest level of severity for any facet was "3" under the revised criteria and 70 percent rating is assignable 

A level of severity of "3" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as moderate deficits in executive functions, as noted by the September 2011 neuropsychologist.  In August 2008, moderate TBI was reported.

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate. A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.  

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired. 

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired and the Veteran can communicate complex ideas. 

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 70 percent based upon the highest severity level of "3," which was assigned for moderate deficits in executive functions. 

VA treatment records also show that the appellant was treated for hypertension, variously described as labile blood pressure.  In January 2010, it was noted that he was not taking any medication for it.  During the July 2011 VA examination, it was noted that his blood pressure reading was 130/80 when taken three times.   

But, according to a September 2011 VA outpatient record, the appellant's blood pressure readings were 151/93 and 148/88.  The assessment included hypertension for which prescribed medication was increased.

The March 2012 VA outpatient record indicates that the appellant had labile hypertension for which he took prescribed medication.  His blood pressure readings at that time were 140/89 and 136/84

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  Id., Note 1 (2011). 

A noncompensable evaluation is appropriate for the labile blood pressure/hypertension.  While examiners have reported that the appellant had hypertension or labile blood pressure, for which medication was prescribed, there is no clinical evidence of diastolic pressure that is predominantly 100 or more, systolic pressure that is predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and requires continuous medication for control such as to warrant a 10 percent rating.

Records also indicate that the appellant had seasonal asthma that was allergy-related.  The July 2011 examination report indicates that he used an Albuterol oral inhaler as needed.  He smoked a half pack of cigarettes since age eighteen and walked once or twice a week for twenty minutes.

Diagnostic Code 6602 provides ratings for bronchial asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  Id.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  Id.  

Post-bronchodilator studies are required when pulmonary function tests (PFT) are done for disability evaluation purposes except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2011). 

When evaluating based on PFTs, post-bronchodilator results are to be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5) (2011). 

A 10 percent rating is appropriate for the seasonal asthma-allergy related.  While PFT test results are not among the appellant's current records, the recent July 2011 VA examination report shows that he used intermittent inhalational or oral bronchodilator therapy to treat his seasonal asthma that would allow the assignment of a 10 percent rating under Diagnostic Code 6602.  There is no objective evidence of daily use of inhalational or oral bronchodilator therapy such as to warrant the next higher 30 percent rating.

The appellant also has increased liver function tests attributed to a fatty liver.  Results of a 2005 CT revealed a fatty liver but the liver spleen scan performed in January 2005 was normal, according to a November 2011 VA outpatient record.  In September 2011, an abdominal ultrasound and hepatitis profile were recommended and the appellant was advised to avoid alcohol.  However, in November 2011, results of laboratory tests were negative for a hepatitis profile: the results were interpreted as similar to a profile from 2004 and 2006, and thought most likely due to prior immunization.  There were no concerns for active diagnosis.  Fish oils were advised.  Results of a liver ultrasound performed in November 2011 indicated an echogenic parenchyma suggesting fatty infiltration or chronic liver disease.

Under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2011), a noncompensable rating is warranted for non-symptomatic chronic liver disease without cirrhosis, a 10 percent evaluation is warranted for liver disease manifested by intermittent fatigue, malaise, and anorexia, or if there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A noncompensable rating is assigned to the Veteran's fatty liver.  While laboratory tests revealed some evidence of a fatty liver, and results of the recent ultrasound of his liver showed findings suggesting chronic liver disease, there is no objective evidence of intermittent fatigue, malaise, and anorexia, or if there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period such as to warrant the assignment of a 10 percent rating.  

Other physical issues mentioned at the March and July 2011 examinations and in the more recent VA treatment records include hyperlipidemia and numbness to the left abdomen.  These issues have no significant effect on the appellant's activities of daily living. 

In sum, the appellant's current disabilities are most appropriately rated (for pension purposes) as follows: thoracic spine (20 percent), psychiatric disorder (30 percent), TBI (70 percent), and seasonal asthma (10 percent), and right knee, fatty liver, and hypertension (non-compensable).  Resolving all doubt in the appellant's favor, his non-service-connected disabilities equate to one disability ratable at 40 percent or more and additional disabilities with a combined rating that approximates at least 70 percent.  Therefore, these ratings do satisfy the percentage requirements outlined in 38 C.F.R. § 4.17.  However, in order to grant non-service-connected pension benefits, it must be found that the appellant is unemployable due to his disabilities. 

The July 2011 VA examiner specifically noted that the appellant was not prevented from performing a sedentary desk job that would allow frequent change in position .  The examiner concluded that the appellant was not permanently and totally disabled and commented that he declined treatment in the past for mental health issues that would potentially improve with treatment.  It was noted that the appellant was attending college and hoped to secure a more sedentary job after graduation.  

Similarly, the March 2011 VA mental disorders examiner also specifically stated that the appellant was not permanently and totally disabled due to his psychiatric condition as he was currently being retrained to work in a competitive work environment in a new vocation.  The examiner explained that the appellant was functioning going to school and holding a part-time job.  He was able to maintain long-term friendships and was motivated to find competitive employment following his completion in school.  The VA examiner said that the appellant's ability to obtain Bs in school was an indication that he was able to be retrained.   

In fact, the March 2012 VA mental health note indicates that the appellant reported that he enjoyed school, was studying computers, and was doing well.  While it was noted that he often felt frustrated and irritable, it was further reported that the appellant had improved insight into how his irritability and abrupt impulsive speech can affect others.  

In support of his claim, the appellant submitted an April 2012 signed statement from C.L.K., LPC (licensed professional counselor) who said that he reviewed the appellant's VA file.  Mr. K. opined that the appellant's various non-service-connected disabilities prevented him from being able to obtain any type of gainful occupation and his disabilities were permanent.

The appellant maintains that he is in pain every day and truly believes he is not capable of working.  The March and July 2011 VA examiners disagreed.  The March 2011 examiner said the appellant was not permanently and totally disabled due to his psychiatric condition and noted that he was being retrained to be able to work in a competitive work environment in a new vocation.  She noted that he was functioning going to school and holding a part-time job and that his ability to obtain Bs while in school was an indication that he was able to be retrained.  The July 2011 VA examiner reported that the appellant's thoracic spine disability caused moderate functional impairment due to decreased range of motion and subjective complaints.  It was noted that he would have trouble performing a physical job but would not be prevented from a sedentary desk job.  The examiner also did not feel that the appellant was permanently and totally disabled.  

Based on the type of employment and the types of disabilities shown on examination, it does not appear that the appellant's disabilities would preclude employment.  While he may no longer be capable of doing physical labor, he has been successfully retraining himself in a new career in computers that offers opportunity for sedentary employment.  There is no indication that the appellant's future job requires activity that could not be accomplished given his physical and psychiatric limitations.  

Since the March and July 2011 VA examiners' opinions were based on a review of the pertinent medical history and clinical evaluations, and were supported by sound rationale, they provide compelling evidence against the appellant's claim.  The Board emphasizes that the March and July 2011 VA examiners provided valid medical analyses to the significant facts of this case in reaching their conclusions.  In other words, the VA examiners did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board places greater weight on the March and July 2011 VA opinions that find that the appellant was not permanently and totally disabled, than on the April 2012 statement from C.L.K., that suggested that the appellant's cerebral contusion and TBI, multiple rib fractures, T8-T9 transverse process fracture, T8 superior end plate fracture, and T7 laminar fracture, prevented him from being able to obtain any type of gainful employment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinions provided by the VA examiners who provided the written opinions in the March and July 2011 VA examination reports. These medical specialists had the opportunity to review all the appellant's medical records regarding his physical and psychiatric disorders and performed clinical examinations of the appellant.  The March 2011 VA examiner found that the appellant's thoracic disorder caused moderate functional impairment that would cause trouble in his having a physical job but would not prevent him from performing a sedentary desk job and concluded that the appellant was not permanently and totally disabled.  This examiner also noted that the appellant attended college and hoped to secure a more sedentary job after graduation.  The July 2011 VA examiner similarly concluded that the appellant was not permanently and totally disabled due to his psychiatric condition and was being retrained to be able to work in a competitive work environment.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

While the September 2011 VA neuropsychological consult record described moderate deficits in executive functioning, the appellant was advised to keep tasks simple and complete one at a time.  He was also advised to allow more time to complete tasks, such as with his academic pursuits.  Nothing in that 2011 VA neuropsychological evaluation can be construed to describe the appellant as permanently and totally disabled.

As to the April 2012 opinion of C.L.K., the licensed professional counselor, who opined that the appellant's various non-service-connected disabilities prevented him from being able to obtain any type of gainful occupation, the Board finds that, given the scope and depth of the March and July 2011 VA examiners' expertise and rationale, and the findings of the September 2011 VA neuropsychological evaluation, their opinions carry more weight than that of C.L.K., who reviewed the appellant's VA records but did not evaluate him.

The Board is persuaded that the 2011 VA examiners' opinions are most persuasive in that these clinicians reviewed all the appellant's medical records, conducted clinical evaluations, and provided rationales for their opinions.  See Prejean v. West. 

Thus, the probative and objective medical opinions of record demonstrate that the appellant is not permanently and totally disabled due to his non-service-connected disorders.

Finally, a permanent and total disability rating for non-service-connected pension purposes may still be granted on an extraschedular basis if the veteran is subjectively found to be unemployable by reason of his disabilities, age, background, and related factors.  Per the evidence of record, however, the appellant is 38 years old and the record indicates that he is in school, retraining himself in a new career in the field of computers, and is doing well. 

The appellant has told VA clinicians that he works part-time, ten hours a week, and while his exact wages have not been submitted for the record, it appears that his job may earn less than the United States Department of Health & Human Services Poverty Guidelines for 2012 for one person, $11,170.  See http://aspe.hhs/poverty/12poverty.shtml.  This would seem to indicate marginal employment.  See Faust, supra.  However, he is also presently a full-time student.  The Board recognizes that the appellant told the March 2011 VA examiner that he was homeless and his finances were "not good".  However, considering both the appellant's abilities and his employment history, there is nothing in the record that shows that the appellant is not capable of substantially gainful employment.  See Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).

The competent (medical) evidence of record does not reflect that the appellant's non-service-connected disabilities prevent him from maintaining gainful employment.  The 2011 VA examiners concluded that the appellant's non-service-connected disabilities did not preclude him from substantially gainful employment.  The only opinion to the contrary is that from C.L.K., the licensed professional counselor.  However, as discussed above, Mr. K. did not examine the Veteran or provide a rationale for his opinion.  

Given the individual ratings assigned to the appellant's disabilities, the combined ratings pursuant to 38 C.F.R. § 4.25, and the examiners' opinion regarding the Veteran's ability to maintain gainful employment, the totality of the evidence weighs against the claim.  Mindful of the appellant's disabilities, the evidence simply does not show permanent and total disability for pension purposes.  There is no doubt that the appellant has thoracic spine pain, along with his other notable disabilities, but these disabilities, singly and in combination have not been shown to be so severe as to prevent the appellant from being able to work. 









	(CONTINUED ON NEXT PAGE)



The preponderance of the evidence is against the claim for a permanent and total rating; there is no doubt to be resolved; and non-service connected pension is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Entitlement to non-service-connected pension benefits is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


